Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, Bliss and Heffernan, JJ., concur; McNamee, J., dissents, and votes to reverse the award and to remit the claim, on the ground that the evidence in the case, in so far as it bears upon the accident, is wholly hearsay, and because at the time of the occurrence of the accident the decedent was clearly performing an act forbidden by the employer; and on the further ground that the case was heard and determined upon the theory, and such evidence as is in the case indicates, that the horses “ ran away ” on a public highway, and the accident occurred when the horses began to run away, and all voluntary action on the part of the decedent ceased at that time.